DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Claims 1-20 are pending 
	Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 USC § 103
	Claims 5, 7, 12, 14 and 19 are objected to

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
	Applicant argues that in Hatula the write and read ports are explicitly tied to a particular subsystem and are therefore defined. 
Examiner points out that applicant’s FIG. 2A-2C and section [0063] describes two cores 102 and 104, (or accelerators) connected, using connectors 106, 108, 110, and 112 to memory controller 113, which includes common request tracker (CRT) 114, and which is connected, using connectors 116 and 118, to cache 120, which is connected, using connectors 122 and 124, to memory 126. Here also depending on the connectors, CRT can identify if the request is coming from core 1 or core 2 and hence can be consider defined. 
Applicant argues that in Hatula, returned data is stored by a read arbiter. 
Examiner points out that in Hatula read arbiter performs the read that is present in the read queue ([0186], [0188]) and removes the entry because the read is complete. Completing the read includes returning the data to the read requester i.e. subsystem 1 or subsystem 2 and hence it is returning data to the core. Hatula [0156] explicitly mentions returning/sending data to the core/subsystem. Hatula stores read data in the data buffer (Hatula Figure 9, step 904) and from there it is returned to the source that asked for the data. Hatula Figure 10 and section [0159] explains the read process and the Resp signal indicates that data is available in the RdData(15:0) of the port connected to the source. The Resp signal ensures data is delivered to the source and serves the same purpose of ‘awaiting receipt’. In Hatula data read for one port (like port 130) is also stored in another data buffer (like data buffer of read port 131) (explained in Hatula [0186] and Figure 9 step 902 and step 906). The combination of read arbiter, read queue and the data buffers constitute the same thing as CRT (common read tracker) and is part of the memory controller. 
Applicant argues that neither reference (Hatula, Damgar) has a concept of shared distance. 
Examiner points out that applicant uses share distance when SRRs are received from leader core setting the first SRR to 1 and increments the share distance value for the remaining ones. In Hatula read queue is filled from read requests (address buffer) of each port and is serviced highest priority request in each clock. Since each entry is identified by the ports it is coming from it eliminates 
Applicant complains citing both Hatula and Damgar for same claim limitations and is confused as to what the actual rejection is and considers these multiple mappings as piecemeal examination. 
Examiner disagrees. Hatula covers all claim elements in claim 1 as is explained above. The inventive concept in the instant application is identifying shared read request and reducing memory access by sharing data read from same location to multiple sources. Hatula also shares data read from same location to multiple sources (Hatula Figure 9 step 902 and step 906). Examiner added additional references to explain that the claim elements are available in multiple prior arts in different forms. Mapping same limitation to multiple prior arts is opposite to piecemeal examination.  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



 Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HATULA et al. (US 20130097394 A1) in view of Damgar et al. (US 20200133569 A1) further in view of Jacobs et al. (US 20120324144 A1).
Regarding Claim 1 Hatula discloses: 
A system comprising: 
memory to store data (Hatula: [0079] "FIG. 1 ... shared RAM 150 (… or plural RAMs 150-154,...)." );
memory to store a common request tracker (CRT) to store memory request addresses and data (Hatula: [0170] "Each entry in the read queue contains an address from a read request and a port identifier. ...". Hatula: [0171] "... the read arbiter 120 thus reads the address provided by the read port and stores it in a new entry at the end of its read queue. It also stores in the new entry a port identifier that identifies the port from which the address has been read ...". Hatula: [0186] "... When data D1-D4 is returned by the shared RAM 150 it is stored in the data buffer of first read port 131 by read and
 a memory controller to (Hatula: [0039] "FIG. 1 illustrates schematically an exemplary memory controller…"):
 receive a shared read request (SRR) when a first core is not yet identified (Hatula: [0218] "...the memory controller 100 may allow a read request in a first read port to be serviced by reading data stored in the data buffer of a second read port". Hatula: [0219] "If, for example, data D1 from address A1 of the shared RAM is stored in the data buffer of read port 130, and a read request is received at read port 132 to read data D1, the memory controller may be configured to respond to the read request by providing data D1 from the data buffer of read port 130." Note that in Hatula two read port are connected to two different subsystems that constitutes the same thing as different cores in instant application. See Figure 1 in Hatula. Any of the subsystem can be first core and may remain undefined. );
allocate a CRT entry and store the SRR therein, mark it as first (Hatula: [0170] "Each entry in the read queue contains an address from a read request and a port identifier. ...". Hatula: [0171] "... the read arbiter 120 thus reads the address provided by the read port and stores it in a new entry at the end of its read queue". Hatula [0218} discloses that if a second read request from second subsystem points to the same address as is in the read queue then data is provided from the data buffer of the other port that stores it and in this case it is a shared read request and the read request stored in the read queue is the first SRR. ) ; and
 [set a share distance to one]; 
send a read request to a memory address indicated by the SRR (Hatula: [0181] "FIG. 12 is a timing diagram illustrating reading of data D1-D4 by read arbiter 140 on behalf of first read port 130, and reading of data D5-D8 by read arbiter 140 on behalf of second read port 132 in further detail…");
when read data returns from the memory, store the read data in the CRT entry, send the read data to the first core, and await receipt, unless already received, of another SRR from a second core, the other SRR having a same address as the SRR (Hatula: [0186] "… When data D1-D4 is returned by the shared RAM 150 it is stored in the data buffer of first read port 131 by read arbiter 140." Hatula: [0192] "... where data of bit width 16 can be read from the data buffer ... the subsystem 160 sequentially reads four data D1-D4 each of 16 bit width from sequential addresses A1-A4 of the read port 130...". Read arbiter reads data from memory in 64 bit chunks and stores it in data buffer of the related port and the subsystem/core gets/receives the data from data buffer in 16 bit chunk. Receiving/reading data by the subsystem also involves sending data by the arbiter/read queue.);
then, send the read data to the second core (Hatula: [0219] "If, for example, data D1 from address A1 of the shared RAM is stored in the data buffer of read port 130, and a read request is received at read port 132 to read data D1, the memory controller may be configured to respond to the read request by providing data D1 from the data buffer of read port 130...". Read port 130 and 132 are used by subsystem/core 160 and 162 and hence sending data from data buffer attached to read port 130 to read request received from port 132 is actually sending data read for first core to second core.); and
 deallocate the CRT entry (Hatula: :[0177] “… Once such an entry is identified, the read arbiter 140 performs a read from shared RAM 150 using the address contained in that entry, and removes that entry from the read queue (step 1104)”).
 
Hatula teaches allocating CRT entry and storing SRR and marking it. However, Hatula’s system does not teach share distance. In Damgar’s system, concept of share distance and its usage is implied. Examiner repeats mapping some of the limitations using Damgar, since Damgar's style of SRR and CRT helps better mapping and explaining these limitations in claim 1 and also other dependent claims.
Damgar discloses: 
receive a shared read request (SRR) when a first core is not yet identified (Damgar: [0039] "Various embodiments and approaches described herein include aggregating read requests requesting common data objects into a common read operation in a data storage system for reducing latency that would otherwise result in the data storage system from using an extensive/unnecessary number of threads while retrieving data...". Aggregating read requests requesting common data constitutes the same thing as SRR. The aggregation process does not single out or identify the first requester. );
allocate a CRT entry and store the SRR therein, mark it as first (Damgar: [0049] "..., the plurality of received read requests ... may be at least temporarily stored Damgar collects and consolidates similar read requests into groups that constitutes same thing as SRR and memory where these SRRs are temporarily stored constitutes the same thing as CRT. ); and
 [set a share distance to one] 
send a read request to a memory address indicated by the SRR (Damgar: [0083] "FIG. 5 depicts a representation of an architecture 500 for creating and dispatching common read operations of aggregated read requests requesting common data objects …". Damgar: [0093] "With continued reference to FIG. 5, the common read operations are dispatched to a multi-threaded I/O layer of the data storage system 508 for retrieving data associated with the read requests 502, e.g., see arrow 516...".);
when read data returns from the memory, store the read data in the CRT entry, send the read data to the first core, and await receipt, unless already received, of another SRR from a second core, the other SRR having a same address as the SRR (Damgar: [0059] "... a common read operation corresponds to at least two read requests that are requesting similar data. ... method 400 optionally include collapsing the read operations of the read requests requesting common data objects into a single read operation". Damgar: [0061] "… how many read requests So aggregating read requests involves waiting for new read requests that match some common criteria and they are merged into one read request. Applicant executes a read request and waits for another read request from another core. Damgar waits for read request to similar data from other threads and after aggregating multiple requests, executes the request. Both approach minimizes memory accesses.);
then, send the read data to the second core (Damgar: [0078] "… Once the data associated with the at least one read request is retrieved from an object storage portion of the data storage system, the I/O reader threads parcel out the data into applicable memory buffers that the waiting threads are waiting on. In some approaches, where the retrieved data corresponds to aggregated read requests, multiple waiting threads each requesting different extents may be satisfied by the retrieved data". Satisfying multiple waiting thread includes sending read data to first, second and other cores/threads.); 
Both Hatula and Damgar represent works within the same field of endeavor, namely operation in a data storage system for improving throughput and reducing overall latency in the data storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Hatula in view of Damgar as it represents a combination of known prior art elements according to known methods (shared data read of data storage system of Hatula using similar read request aggregation of Damgar) to yield a better data storage system with 

Regarding the limitation set a share distance to one examiner interprets share distance to be the number of read requests that are directed to the same container/location. When there is 1 request the share distance is 1.  Hatula/Damgar teaches shared read request and issuing one read request for the same read requests from different sources and sending the read data to all sources that requested that data and storing the read requests until the request is serviced. Since the shared requests are temporarily stored where each requesting source is remembered to be able to send the data back and since Hatula tracks the size of aggregation of similar read requests [0064] to handle size limit situation, Hatula has to keep track/count the number of same read requests by multiple sources. However, Hatula/Damgar does not explicitly teach counting/measuring share distance.
Jacob discloses set a share distance to one (Jacob: [0027] “… The hypervisor (102) may also establish a Logical Memory Block (`LMB`) relocation tracker (128). An LMB is a memory segment of a particular size. The LMB relocation tracker (128) includes logical addresses of an LMB to be relocated, source physical addresses (168) of the LMB to be relocated, target physical addresses (169) of the LMB to be relocated, a translation block indicator for each relocation granule of the LMB, and a pin count associated with each relocation granule. A relocation granule is a portion of an LMB. The pin count represents a number of outstanding translations to the associated relocation granule”. Jacob: [0069] “… That is, the hypervisor maintains the pin count Jacob’s teaching of using pin count for outstanding translations can be applied to Hatula/Damgar’s system to count outstanding same container/location read request and after receiving a read request from one/first source the count value is set to one. ); 
Hatula/Damgar and Jacob represent works within the same field of endeavor, namely operation that uses data storage system for improving throughput and reducing overall latency in the data storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Hatula/Damgar in view of Jacob as it represents a combination of known prior art elements according to known methods (shared data read of data storage system of Hatula using count for outstanding operations of Jacob) to yield a better data storage system with a simpler method to achieve improved throughput and reduced overall latency in the data storage system (see also Jacob [0027], [0069], [0080]).

Regarding claim 8, this is a method claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.
Regarding claim 15, this is a Machine Readable Medium claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.

The reasons for obviousness regarding claim 8 and 15 are same as those applied to claim 1 above.

Regarding Claim 2 Hatula/Damgar discloses: 
The system of claim 1, wherein the memory controller is further to: 
receive a new SRR (Damgar: [0049] "..., the plurality of received read requests and/or the associated storage information may be at least temporarily stored in, e.g., flash memory, RAM, temporary memory, etc., depending on the approach. In preferred approaches, the plurality of read requests and/or the associated storage information are stored as entries in a hash/list structure while the parent/control thread is suspended ...". Damgar: [0050] "... Read requests that are received while the parent/control thread is resumed may be processed as usual, stored for subsequent consolidation with the next batch of read requests, etc. Instead of storing the read requests in the parent/control thread, the read requests may be stored at any other storage location ...". );
search the CRT to identify an existing CRT entry holding an SRR having a same address as the new SRR, the existing CRT entry having been marked as first (Damgar: [0051] "... consolidation of read requests into groups is performed so that the plurality of read requests of each group may be analyzed against each other and/or read requests of another group ...". );
store the new SRR in a new CRT entry and mark it as a second SRR (Damgar: [0059] "... a common read operation corresponds to at least two read requests that are requesting similar data. ... method 400 optionally include collapsing the read operations of the read requests requesting common data objects into a single read operation". Damgar: [0061] "… how many read requests requesting the common data objects are aggregated into the common read operation is based at least in part on one Damgar combines multiple similar reads that constitutes SRR and stores them. Storing of each group constitutes one CRT entry and the group that was stored first is the first entry and the one entered next is the second entry and so on. ); 
when read data returns for the existing CRT entry, send the read data to the second core (Damgar: [0078] "… Once the data associated with the at least one read request is retrieved from an object storage portion of the data storage system, the I/O reader threads parcel out the data into applicable memory buffers that the waiting threads are waiting on. In some approaches, where the retrieved data corresponds to aggregated read requests, multiple waiting threads each requesting different extents may be satisfied by the retrieved data." Parceling out data to multiple waiting threads include second core.); and
 deallocate the CRT entry being used by the new SRR (Hatula: :[0177] “… Once such an entry is identified, the read arbiter 140 performs a read from shared RAM 150 using the address contained in that entry, and removes that entry from the read queue (step 1104)”). 

Regarding claim 9, this is a method claim corresponding to the system claim 2, and is rejected for the same reasons mutatis mutandis.
Regarding claim 16, this is a Machine Readable Medium claim corresponding to the system claim 2, and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 2, 9 and 16 are same as those applied to claim 1 above.
  
Regarding Claim 3 Hatula/Damgar discloses: 
The system of claim 1, wherein the memory controller is further to receive one or more additional SRRs from the first core, allocate one or more additional CRT entries in which to store the one or more additional SRRs, marking each entry as the first, incrementing a share distance upon storing each of the one or more additional SRRs, sending one or more read requests to the memory corresponding to the one or more SRRs, when read data returns from the memory, send the read data to the first, and upon receipt of one or more SRRs from the second core to the same locations as the one or more SRRs, sending the read data to the second core, and deallocating the one or more CRT entries (Damgar: [0051] "… the read requests are consolidated into groups each including a manageable number and/or extent of read requests, e.g., manageable with respect to processing constraints of a processor that analyzes each group of read requests…". Multiple read requests from same or different sources are consolidated into different groups and Damgar section [0049] indicates that the groups are temporarily stored in memory which constitutes the CRT. So, read requests from same source/thread/core may fall into different groups based on consolidation criteria and may be stored into different entries in memory. Damgar indicates in section [0048], that a read request includes container-ID, offset and/or length. In order to be able to send the read data to appropriate source the related read request info needs to be saved and hence two similar read request within a group occupies at least two consecutive entry and thus the shared distance of the two entry (within a group) becomes one. If a third source uses similar read and occupies the next entry within the group then the distance increments to two and so on. Damgar: [0093] "With continued reference to FIG. 5, the common read operations are dispatched to a multi-threaded I/O layer of the data storage system 508 for retrieving data associated with the read requests 502, e.g., see arrow 516...". Damgar: [0095] "Note that in response to multiple applications of the application layer 504 requesting common data objects, the common data object (that is preferably retrieved using a common read thread) is delivered to the buffers of each of the applications requesting common data objects. Moreover, in one approach, threads of the I/O layer notify such applications of the data objects being delivered ...". Damgar does not explicitly differentiate sources of read requests in a group as first, second etc. It groups the requests, dispatch and retrieve the data and sends it to the requesting sources. Hence it covers receiving SRR from first/second sources and then sending retrieved data to first/second sources. Damgar discloses that storing read request groups are temporary which indicates that the entries are removed/deallocated/cleared after read is complete. This deallocation is not explicitly uttered in Damgar. Hatula explicitly teaches the deallocation as quoted in claim 1. Hatula: [0177] “… The LMB relocation tracker (128) includes … and a pin count associated with each relocation granule. A relocation granule is a portion of an LMB. The pin count represents a number of outstanding translations to the associated relocation granule”. Jacob: [0069] “… That Jacob’s teaching of using pin count for outstanding translations can be applied to Hatula/Damgar’s system to count outstanding same container/location read request and after receiving a read request from one/first source the count value is set to one and is incremented as more read requests are received.);

Regarding claim 10, this is a method claim corresponding to the system claim 3, and is rejected for the same reasons mutatis mutandis.
Regarding claim 17, this is a Machine Readable Medium claim corresponding to the system claim 3, and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 3, 10 and 17 are same as those applied to claim 1 above.
  
Regarding Claim 4 Hatula/Damgar discloses: 
The system of claim 1, wherein the memory controller is further to receive one or more additional SRRs from the first core, incrementing the share distance upon storing each of the one or more additional SRRs, until a maximum share distance is reached, at which point the memory controller is to lock the first core from sending any more SRRs (Since Damgar consolidate reads with same condition from different sources into a common group the share distance stays zero. However, Damgar uses threshold to limit maximum SRR that can be used to avoid any performance impact. Damgar: [0061] "... how many read requests requesting the  Limiting aggregation of read requests indicate that further read requests are not processed as part of the current group, that means processing is halted/locked until next group is processed (aggregated/dispatched/retrieved) and it includes first/second and all sources/threads/cores. ).

Regarding claim 11, this is a method claim corresponding to the system claim 4, and is rejected for the same reasons mutatis mutandis.
Regarding claim 18, this is a Machine Readable Medium claim corresponding to the system claim 4, and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 4, 11 and 18 are same as those applied to claim 1 above.


Regarding Claim 6  Hatula/Damgar discloses: 
The system of claim 1, wherein the first and second cores operate independently, the second core sometimes becoming the first core (Damgar aggregates read requests coming from different sources/threads/cores and temporarily stores them in memory as disclosed in Damgar section [0051] and [0049]. The requests can come in any order from the sources within the duration control unit is suspended, Damgar [0044]. Hence any source can be considered first/second based on which one send the request first or second. Request issued by one source is independent of request issued by another source. );

Regarding claim 13, this is a method claim corresponding to the system claim 6, and is rejected for the same reasons mutatis mutandis.
Regarding claim 20, this is a Machine Readable Medium claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
The reasons for obviousness regarding claim 6, 13 and 20 are same as those applied to claim 1 above.

Allowable Subject Matter
Claim 5, 7, 12, 14 and 19 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 states that The system of claim 1, wherein the memory controller, when longer than a threshold amount of clock cycles elapses while awaiting receipt of the SRR from the second to the same address as the SRR from the first, is to issue a fault and reset the CRT. So, the claim requires issuing a fault and resetting CRT if a read request from other source is not received for the same location 
Prior arts like Damgar teaches issuing a normal read request if shared read request is not received. 
However, no prior art teaches issuing a fault and resetting common read tracker if a shared read request to same location is not received from other sources within threshold amount of clock cycles of receiving a read request from one/first source to some location.
Claim 7 states that the system of claim 1, wherein the memory controller is further to receive one or more additional SRRs from the first core, and when the memory controller receives one or more SRRs from the second core having a different order than the one or more additional first SRRs, the memory controller is to issue a fault and reset the CRT. So the claim requires maintaining the same order of shared read request between two cores.
Prior arts dealing with parallel computing or graphics processing maintains ordering of command execution at dependency points where data computed by one core is used in another core. Prior art like Etsion et al. (US 20150268963 A1) preserves execution order as stated in section [0074] “…Control tokens contain control information that helps to preserve the execution order of the operations …”. However this ordering is for control tokens which is required to be maintained in all applications to preserve correct functioning of any application. This ordering is not maintained for data tokens.
No prior art teaches maintaining read request order when more than one source issues read request to same shared locations.

Claim 12 and 19 are being objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 and claim 19 requires issuing a fault and resetting CRT if a read request from other source is not received for the same location within a threshold amount of clock cycles after receiving a read request from one/first source for some location similar to the requirement of claim 5 and is objected for the same reason. 
Claim 14 requires same order of shared read request between two cores similar to the requirement of claim 7 and is objected for the same reason.

  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email address is mohammad.hasan@uspto.gov.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138      
/SHAWN X GU/
Primary Examiner, AU2138